Citation Nr: 1526290	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation for Methicillin-resistant Staphylococcus aureus (MRSA) under 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for a skin disability (to include herpes, folliculitis, and dermatitis) under 38 U.S.C.A. § 1151.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability (to include posttraumatic stress disorder (PTSD)).

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009, August 2012, and November 2013 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.

The issues of entitlement to compensation for a skin disability (to include herpes, folliculitis, and dermatitis) under 38 U.S.C.A. § 1151, whether new and material evidence has been received to reopen claims of service connection for a psychiatric disability (and a low back disability are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at an April 2015 hearing before the Board, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking compensation for MRSA under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking compensation for MRSA under 38 U.S.C.A. § 1151; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On the record at an April 2015 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal seeking compensation under 38 U.S.C.A. § 1151 for MRSA.  There remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking compensation for MRSA under 38 U.S.C.A. § 1151 is dismissed.




REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

38 U.S.C.A. § 1151 Claim for a Skin Disability

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for a skin disability (to include herpes, folliculitis, and dermatitis) which he alleges was caused by a colonoscopy that he underwent on April 3, 2009 at the VA Medical Center (VAMC) in Chicago, Illinois.  The Veteran argues that the equipment used to perform his VA colonoscopy was not properly sterilized, constituting negligence on the part of the VAMC, and that such VA negligence proximately caused his current skin disability.

VA treatment records currently of record confirm that the Veteran underwent a colonoscopy at the Chicago VAMC on April 3, 2009.  Thereafter, an April 21, 2009 VA treatment record noted that he returned with concerns about his recent colonoscopy and a rash on his genitalia, and it was noted that he had tested positively for MRSA by way of a urinalysis test (on April 8, 2009).  An April 22, 2009 VA treatment record reiterated his anger over having contracted MRSA ("it is his understanding that he likely got it from [the VA] colonoscopy") and noted his request to have more testing done as soon as possible so that he could have peace of mind regarding any further risks of additional infections.  A May 5, 2009 VA treatment record noted that he was "convinced he developed dysuria/community MRSA and buttock dermatitis from [his VA] colonoscopy [on] 4-3-09"; it was noted that he had right upper buttock dermatitis which he felt "was a result of the colonoscopy on 4-3-09 although he has had lesions in this area before.  No lesions today."

On VA infections examination in July 2009, the examiner referred to a VA treatment report on April 8, 2009 which stated that the Veteran came to the emergency room complaining of a rash on the buttocks and penile discharge and had reported that he had developed a perianal irritation the day after his colonoscopy procedure.  [This April 8, 2009 VA treatment report is not currently in the record.]  At the current examination, the Veteran reported that every one to two weeks he had a reoccurrence of symptoms (beginning with a burning and itchy rash, followed by bumps which he scratched open, followed by scabbing after approximately seven days), with no problems with pain or itching in between outbreaks.  On current examination, it was noted that there was no perianal rash, and that there was a rash in the midline above the buttocks and into the lower back, consisting of red, nontender papules varying in size from approximately one to three millimeters.  It was noted that no diagnostic tests were performed in conjunction with the examination.  The examiner noted that the Veteran did not have a current diagnosis of MRSA.

On VA dermatology examination in July 2009, the examiner referred to an April 21, 2009 VA treatment report which notes that the Veteran had herpes diagnosed in the emergency room.  [While an April 21, 2009 VA treatment report is in the record, as outlined above, such report does not refer to emergency room treatment or a diagnosis of herpes.]  At the current examination, the Veteran reported that the rash had spread up his back since.  He stated that he felt that "both the MRSA penile discharge and supposed herpes infection were caused by his [VA] colonoscopy [on April 3, 2009]."  His treatment was noted to consist of the drug Acyclovir since April 21, 2009.  While the rash between the buttocks was improved, it was noted that it had spread to the lower back.  Symptoms included itching and burning pain in the intergluteal cleft and diarrhea with outbreaks.  On current examination, it was noted that there were three to four folliculocentric pink papules on the bilateral medial buttocks and sacral skin, while the gluteal cleft, anus, and remainder of the back were clear.  The groin was noted to be clear, with no penile discharge, and the intertriginous folds were clear.  The onset and course were noted to be intermittent and non-worsening.  Current treatment was used as needed, with no side effects of treatment, functional impairment, systemic symptoms, malignancy or neoplasm, urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  The percent of entire body affected was noted to be less than 1 percent, and the percent of exposed areas affected was noted to be 0 percent.  The examiner diagnosed the Veteran with mild folliculitis of the buttock, and noted that no herpes was seen on that date.  The examiner opined that it was not at least as likely as not that the folliculitis was related to the VA colonoscopy on April 3, 2009, with the rationale being that "[f]olliculitis is a common skin condition and not associated with colonoscopy."

A March 2010 VA medication list notes that the Veteran continued to take Acyclovir as needed for viral infection, with directions to start at the beginning of an outbreak on the penis only.  It was noted that he had last filled a prescription for Acyclovir in January 2010 at the Chicago VAMC.

At the April 2015 hearing, the Veteran testified that he had been herpes diagnosed at the Chicago VAMC after his April 3, 2009 colonoscopy at that facility.  He alleged that his skin disability had been previously misdiagnosed as folliculitis and that it was actually herpes the entire time.

In a personal statement the Veteran submitted at the hearing testimony in April 2015, he alleged that after his April 3, 2009 VA colonoscopy, he developed a "vesicular rash" in the rectal area on April 4, 2009, followed by a pus discharge from his penis developing on April 8, 2009.  He also noted that on June 23, 2009, medical personnel at the Chicago VAMC "examined an outbreak" and confirmed that he had been infected with herpes; Acyclovir was prescribed for treatment.  He additionally noted that he had gone to the Information Release Department at the Chicago VAMC on April 16, 2009 to obtain a copy of his test results to show his physician, who apparently then stated "this is the first time I have seen them" and "yes this is an uncommon virus, you got it from us somehow."  The Veteran also submitted news articles which referred to infection outbreaks from colonoscopies at the VAMCs in Murfreesboro, Tennessee, Miami, Florida, and Augusta, Georgia.

In light of the varying timeline outlined above, as well as the fact that some VA treatment records appear to be missing from the record, the case must be remanded for the AOJ to secure all available treatment records for the Veteran from the Chicago VAMC, to specifically include all records (informed consent, etc.) pertaining to his April 3, 2009 colonoscopy at that facility, as well as the records of all treatment he received thereafter for a skin disability.  And another examination to secure a medical opinion regarding the nature and etiology of the claimed skin disability thereafter is necessary,.

Claims to Reopen Claims of Service Connection for a Psychiatric and a Low Back Disabilities

In a February 2013 written statement, the Veteran's representative (on the Veteran's behalf) expressed disagreement with the denial of service connection for a psychiatric disability (to include PTSD) by an August 2012 rating decision.  On a July 2014 VA Form 21-0958 (Notice of Disagreement), the Veteran expressed disagreement with the denial of service connection for a low back disability by a November 2013 rating decision.  The AOJ has not issued a statement of the case (SOC) addressing these issues, as required, and the Board must remand the matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must specifically secure for the record any (and all) VA medical report(s) for the Veteran from the Chicago VAMC, to specifically include all records (informed consent, etc.) pertaining to his April 3, 2009 colonoscopy at that facility, as well as the records of all treatment he received thereafter for a skin disability (to include the following: an April 8, 2009 VA treatment report stating that the Veteran came to the emergency room complaining of a rash on the buttocks and penile discharge; an April 16, 2009 conversation between the Veteran and his VA physician regarding his test results showing a virus; an April 21, 2009 VA treatment report noting that herpes was diagnosed in the emergency room; and a June 23, 2009 confirmation by the Chicago VAMC that he had been infected with herpes and that Acyclovir was prescribed for treatment drug).  If any records sought are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by a dermatologist to ascertain the nature and likely etiology of his claimed skin disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond  to the following:

(a)  Identify any (and all) skin disabilities present or diagnosed since the Veteran's April 3, 2009 VA colonoscopy.

(b)  Regarding each diagnosed skin disability, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by the April 3, 2009 VA colonoscopy procedure?

(c)  If the answer to question (b) is yes, was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part a factor?

(d)  If the answer to question (c) is no, was such disability due to an event not reasonably foreseeable?

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.
3.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim on appeal for entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disability (to include herpes, folliculitis, and dermatitis).  If it remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

4.  The AOJ must also issue a SOC addressing whether new and material evidence has been received to reopen claims of service connection for a psychiatric (to include PTSD) and a low back disabilities, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  [If a timely substantive appeal is received, such issue(s) should be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


